UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1381



DENNIS GOBURN,

                                               Plaintiff - Appellant,

          versus


TRAVELERS INSURANCE COMPANY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-02-
504-AMD)


Submitted:   August 29, 2002              Decided:   September 4, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis Goburn, Appellant Pro Se. David Bruce Stratton, JORDAN,
COYNE & SAVITS, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis Goburn appeals the district court’s order dismissing

his civil action.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.      See Goburn v.

Travelers Ins. Co., No. CA-02-504-AMD (D. Md. Apr. 1, 2002).*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       We note that the district court thoroughly explained the
reasons for its ruling from the bench.


                                2